Order entered April 18, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00636-CR

                          CEDRIC DERRELL MILLAGE, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 366-80247-07

                                              ORDER
        Appellant’s April 15, 2013 motion to stay the briefing schedule is GRANTED.

        We ORDER Official Court Reporter Janet L. Dugger to file, within FIFTEEN days of

the date of this order, either a supplemental reporter’s record of the pretrial conference held in

this case on April 12, 2013 or else a letter certifying that no such record exists. If Janet L.

Dugger fails to comply with this order within the time period specified, we will order that she not

sit as a court reporter until the supplemental record or letter described herein is filed.

        We EXTEND the time to file appellant’s brief until FORTY-FIVE days from the date of

this order.
       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Janet L. Dugger.



                                            /s/   LANA MYERS
                                                  JUSTICE